                                                                                                    FILED
                                                                                           2019 Dec-03 PM 02:28
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA




                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION

 COLTON S. BURKS,          )
                           )
     Plaintiff,            )
                           )
 v.                        )                        Case No. 1:19-cv-01709-ACA-HNJ
                           )
 CALHOUN COUNTY JAIL NURSE )
 STAFF, et al.,            )
                           )
     Defendants.           )


                    MEMORANDUM OPINION AND ORDER

       The magistrate judge filed a report and recommendation on November 12,

2019, recommending that the court deny Plaintiff Colton S. Burks’ motion for

preliminary injunctive relief, as construed in the complaint. (Doc. 15). Although

the parties were advised of their right to file specific written objections within

fourteen days, the court has not received any objections. 1

       Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the



       1
         The copy of the report and recommendation mailed to Mr. Burks at the Calhoun County
Jail has been returned by the Postal Service as undeliverable. (Doc. 17). The pro se complaint
form that Mr. Burks completed and signed warned him of his responsibility to notify the Clerk of
any change of address. (Doc. 1 at 7).
magistrate judge’s report and ACCEPTS his recommendation. Accordingly, the

court DENIES Mr. Burks’ motion for preliminary injunctive relief, as construed in

the complaint (doc. 1 at 4).

      DONE and ORDERED this December 3, 2019.



                                  _________________________________
                                  ANNEMARIE CARNEY AXON
                                  UNITED STATES DISTRICT JUDGE




                                       2
